DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 2012/0293037).
In claim 1, Uchida discloses (Fig. 1-19) a manufacturing method of a stator (16) for a vehicle rotary electric machine ([0005]), the stator (16) including an annular stator core (28), a slot (38) that is a groove hole (28) provided in an inner peripheral portion of the stator core (28) and penetrates the stator core (28), and an insulating paper (50) that is interposed between a wall surface (381, 382, 383) of the slot (38) and a lead wire (30) housed in the slot (38) and is disposed to surround the lead wire (30), a protrusion (62) protruding toward an inner peripheral side of the stator core (28) being provided for the insulating paper (50) on a radially inner side of the stator core (38), the manufacturing method comprising: inserting the insulating paper (50) into the slot of the stator core (28); and placing a jig (78; Fig. 11-13) at a position that is on a side opposite to a side from which the lead wire (30) is inserted into the slot (38) of the stator core (28) and that overlaps with the protrusion (62) when viewed in an inserting direction of the lead wire (30) into the slot (38) of the stator core (28) and inserting the lead wire (30) into the slot (38; [0069]).
In claim 2, Uchida discloses wherein one end (58) and the other end (60) of the insulating paper (50) surrounding the lead wire (30) are disposed at positions different from a position on the radially inner side of the stator core (28).
In claim 3, Uchida discloses wherein a space (Comp_S; annotated in Fig. 14 below) surrounded by the protrusion (62) and the lead wire (30) is provided between the protrusion (62) and the lead wire (30).

    PNG
    media_image1.png
    415
    425
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koga et al. (US 2021/0344243) teaches an armature method wherein slots and insulation are inserted into a core slot.
Koga et al. (US 2021/0234439) teaches an armature method wherein slots and insulation are inserted into a core slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832